DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that the current application is a 371 application of PCT/US2019/022611, which further claims priority to the provisional application 62/644,175. However, following are claim limitations in the current application that were not disclosed in the provisional application:
i) subject matter recited in claims 8 and 9;
ii) the “polarized vascular endothelial growth factor (VEGF)” of claim 12; and
iii) subject matter recited in claim 21.
Since these limitations are disclosed in the PCT application, claims 8, 9, 12, and 21 are correspondingly given the effective filing date of the PCT filing date (03/15/2019) for examining purposes.

Allowable Subject Matter
Claims 1-6, 8, 9, 11, 12, and 14-22 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Fan et al. (“A machine learning assisted, label-free, non-invasive approach for somatic reprogramming in induced pluripotent stem cell colony formation detection and prediction”) discloses:
training a machine learning model using at least one of a plurality of training cell images representing a plurality of cells and data identifying characteristics for the plurality of cells (see 4th paragraph on p2 (“Here, we report a label-free […]”) and fig 1, a model is trained with training iPSC (induced pluripotent stem cell) images to recognize their corresponding iPSC characteristics);
receiving at least one test cell image representing at least one test cell being evaluated (see 4th paragraph on p2, a test iPSC image is a bright field microscopic image of iPSC colonies acquired noninvasively with fluorescence staining, inherently relying on absorption of light due to differences in various parts of cell densities);
providing the at least one test cell image to the trained machine learning model (see 4th paragraph on p2, providing the test iPSC image to the trained model);
predicting, using machine learning based on the trained machine learning model, characteristics of the at least one test cell (see 4th paragraph on p2 and 2nd paragraph on p4 (“First, an individual colony was […]”), the model determines iPSC characteristics of the iPSC colonies in the test iPSC image, such as texture, the growth phase, and maturation time window); and
generating, by the trained machine learning model, release criteria for clinical preparations of cells based on the predicted characteristics of the at least one test cell (see 1st paragraph on p1 (“Stem cells are a kind of self-replenishing […]”) and 4th paragraph on p2, the model generating the best selection time window for the iPSC colonies based on the iPSC characteristics, to be used in cell replacement therapy in clinical applications).
However, Fan does not disclose the at least one test cell image being acquired by quantitative bright-field absorbance microscopy (QBAM). similar reasons apply to claims 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668